CONCURRING OPINION OF
PERRY, J.
It is not clear from the decision rendered by tbe judge below tbat be based bis ruling, granting a continuance, solely on tbe ground that, as a matter of practice in that Circuit, tbe defendant was entitled to tbe continuance. It would seem tbat tbe court thought tbat on tbe merits tbe motion might properly be granted. Tbe judge said, inter alia, that certain facts related by him showed that “there is considerable obscurity with regard to tbe location of Kuiloa, and, tbat being so, there has not' been any great amount of time granted since suit was commenced for ascertaining where Kuiloa is, and what it is.” One of tbe reasons urged by tbe defendants in support of their application for a continuance was tbat they bad not bad sufficient time to complete a survey of tbe land in dispute. If tbe motion was granted because of this supposed lack of time for preparation for trial, I think tbat it cannot, in view of all tbe evidence then before tbe trial' judge, be said tbat tbe latter abused bis discretion in ruling as be did, whatever our own conclusion might be if tbe application were an original one before us. If, on tbe other band, tbe ruling was based solely on tbe ground of right as a matter of practice, then I concur tbat such ruling was erroneous. In view of tbe fact, however, that the March term of tbe Circuit Cornet of tbe Fifth Circuit has now ended, the exceptions must, in either event, be overruled.